J. S31040/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
VICTOR MANUEL GONZALEZ-LOPEZ,              :          No. 1776 MDA 2019
                                           :
                          Appellant        :


      Appeal from the Judgment of Sentence Entered September 17, 2019,
                in the Court of Common Pleas of Dauphin County
                Criminal Division at No. CP-22-CR-0006754-2017


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED SEPTEMBER 24, 2020

        Victor Manuel Gonzalez-Lopez appeals from the September 17, 2019

judgment of sentence entered by the Court of Common Pleas of Dauphin

County following his conviction of aggravated assault, possession of a firearm

by a prohibited person, discharge of a firearm into an occupied structure, and

recklessly endangering another person.1 The trial court sentenced appellant

to an aggregate term of 6-16 years’ imprisonment. After careful review, we

affirm.

        The trial court provided the following factual history:

              Ivette Patricia Erazo [(“Erazo”)] testified that she met
              [appellant] in 2015.         After going through a
              separation/divorce, [Erazo] and her daughter
              Alejandra (“Ally”) found a home to rent and needed a
              roommate to share the costs. [Appellant] moved in

1   18 Pa.C.S.A. §§ 2702(a)(4), 6105(a)(1), 2707.1(a), and 2705, respectively.
J. S31040/20


          with [Erazo] and Ally[,] and he and [Erazo] started
          dating in September of 2015. After a few weeks,
          [appellant] had trust issues with [Erazo], accusing her
          of seeing other men, including her ex-husband. He
          told [Erazo] that he would move out if she gave him
          $5,000 to leave. [Erazo] did not give [appellant] the
          money; instead, she and Ally moved out.              In
          November of 2015, [appellant] repeatedly called
          [Erazo] and she agreed to talk. [Appellant] convinced
          her that he was drunk the night that he asked her for
          money, that he did not want to lose her, and that he
          was sorry. Afterwards, [appellant, Erazo,] and Ally
          moved in together again and rented an apartment at
          3414 Walnut Street. [Erazo] also testified that Ally
          did not approve of the reconciliation.

          On January 9, 2016, the Susquehanna Township
          Police Department was called after [Erazo] was
          physically abused by [appellant]. She testified that
          he hit her all over her body, put his hands on her neck,
          pushed her against a wall, and caused damage to the
          wall. Following this incident, on January 11, 2016,
          [Erazo] filed for a protection from abuse ([“]PFA[”])
          order. However, because [appellant] again convinced
          [Erazo] that he was drunk and did not want to lose
          her, the PFA was withdrawn and dismissed. [Erazo]
          testified that during the relationship, [appellant] had
          a list of rules. She could not visit neighbors, could not
          have friends over, could not use her phone unless she
          was in [appellant’s] presence, could only go shopping
          if [appellant] accompanied her, and could not talk to
          other men. [Appellant] began hitting [Erazo] again,
          and was verbally abusive, even after he took classes
          for anger management.              [Erazo] ended the
          relationship again in April of 2017. A petition for a
          PFA was filed against [appellant] on May 1, 2017, and
          was granted on May 9, 2017. [Appellant] continued
          to text [Erazo] with messages threatening to kill
          himself, that he couldn’t live without her, and
          apologies. [Erazo] asked him to stop contacting her,
          but agreed to remain friends. After refusing to date
          [appellant] again, [Erazo] received threatening texts,
          and [appellant] took the license plate off of her car
          and did not return it. [Erazo] filed for another PFA on


                                    -2-
J. S31040/20


          August 9, 2017, because [appellant] continued to
          threaten her, scare her, and follow her around. The
          PFA order became effective on September 12, 2017,
          and such order included a provision for [appellant] to
          relinquish weapons. While the September 12th PFA
          order was in effect, [Erazo] discovered that sugar had
          been poured into the gas tank of her car, prompting
          her to purchase a camera that she hid on the porch of
          her home.

          On the evening of October 8, 2017, [Erazo] was at
          home in her bedroom watching TV on her phone. Her
          daughter Ally was out, and [Erazo] heard her come in
          at around 12:30 a.m. At 12:28 a.m., [Erazo] heard
          an “explosion . . . . like someone was shooting at the
          house.” The camera captured the explosion. [Erazo]
          jumped out of bed and went directly to Ally’s room.
          Ally’s leg had a red mark on it that was left by a bullet.

          Ally Erazo also testified at trial. She stated that
          [appellant] mistreated [Erazo], tried to use extortion
          to end the relationship, and that she asked [appellant]
          to move out. On the evening of October 8, 2017, Ally
          came home from a friend’s house at approximately
          12:30 a.m., entered her home via the front porch, and
          went into her bedroom, which was on the second floor
          in the front with the window facing the street. She
          turned on the lights, put her shoes and coat in her
          closet, turned off the light, and went to her bed.
          Seconds after taking her phone out, Ally heard a loud
          noise and thought her window air conditioning unit
          had fallen. At that point[,] her leg started burning and
          she discovered that a bullet had fallen on her and was
          hot. She realized that the bullet had come from
          outside, through her closet door, right where she had
          been standing just moments before.            When Ally
          realized it was a gunshot, she got to the ground and
          called the police. At the same time, [Erazo] was
          knocking at her door and Ally told her to get down
          when she let her mom in.

          As testified to by Detective James Glucksman of the
          Lower     Paxton    Township    Police   Department,
          [appellant’s] path on the evening of the shooting was


                                    -3-
J. S31040/20


          evidenced      by    his      cell   phone       records.
          Detective Glucksman created a map to show the
          distance of the closest cell tower to the location of the
          crime. There was a tower 155 feet away from [Erazo]
          and Ally’s residence, and on the night in question,
          [appellant’s] phone connected to that tower
          approximately 3½ hours before the shooting. At
          12:09 a.m. that evening, [appellant] received a cell
          phone call but it did not connect to any towers –
          meaning that the phone was off or in an area of no
          reception.    At 1:33 a.m., [appellant’s] cellphone
          connected to a tower directly next to the Nuevo
          Mexico restaurant. An employee of Nuevo Mexico, Ali
          Cordova, testified that [appellant] came into the
          restaurant on October 8, 2017 after 1:00 a.m.

          Officer Joshua Reager of the Highspire Police
          Department received a dispatch just before 1:00 a.m.
          on October 8, 2017, asking to locate [appellant], who
          lived at 105 Roop Street in the Borough of Highspire
          with his sister. Officer Reager and other officers
          arrived at the Roop Street address about 15 minutes
          after the dispatch. [Appellant] was not there, but his
          sister, Carmen Gonzalez, was home and gave the
          officers permission to search the house. [Appellant]
          did not return home until approximately 1:45 a.m.

          Testimony was also presented regarding [appellant’s]
          gun possession/ownership. According to Sergeant
          Darin Sherfey of the Dauphin County Sheriff’s Office,
          [appellant] completed an affidavit of non-ownership
          of a firearm in October of 2017. For PFA purposes,
          the affidavit explains that a person . . . cannot
          possess or own any firearms or a gun permit.
          Kenneth Glasgow, a Bass Pro Shop employee who also
          offered testimony at trial, averred that there are
          records showing that on April 13, 2017, [appellant]
          purchased a .40 caliber Ruger firearm. Notably, it was
          stipulated by the parties at trial that the bullet
          collected from Ally’s bedroom at 3414 Walnut Street
          was      a   .40 caliber,   10     millimeter    class
          bullet.[Footnote 1]




                                    -4-
J. S31040/20


                [Footnote 1] The bullet, Commonwealth
                Exhibit 34, was received and analyzed by
                Trooper Todd Neumeyer. Based on the
                caliber, rifling, and twist of the .40 caliber
                bullet, Trooper Neumeyer compiled a list
                of 13 manufacturers that could have
                created the gun that fired the bullet, one
                of which was Ruger. Because a gun was
                never submitted to Trooper Neumyer [sic]
                for comparison, he was not able to
                identify the specific gun that fired the
                bullet.

          Forensic scientist Albert Lattanzi, Jr. of the
          Pennsylvania State Police Bureau of Forensic Services
          testified in his capacity as an expert in gunshot
          residue. In November of 2017, Mr. Lattanzi received
          a [gunshot] residue kit containing samples from
          [appellant’s] palms after his apprehension.          The
          analysis revealed that all three elements of gunshot
          residue were found in the samples taken from
          [appellant’s] right back, left palm, and left back areas.
          Mr. Lattanzi’s opinion was that [appellant] may have
          either handled or discharged a firearm, was in close
          proximity to a firearm when it was fired, or may have
          come into contact with an object that had gun residue
          on it.

          Warren Mayo met [appellant] in prison, and also
          offered testimony at trial. At the time of trial Mr. Mayo
          was on probation. In the past he had pled guilty of
          theft by unlawful taking, theft by deception, and retail
          theft. In July of 2018, Mr. Mayo approached the
          Susquehanna Township Police Department with
          information about [appellant], and provided a
          statement the following month. After Mr. Mayo and
          [appellant] befriended one another and [appellant]
          became comfortable opening up to Mr. Mayo, he
          started talking about his case. He told Mr. Mayo that
          he shot through the home of his ex-girlfriend.
          Specifically, Mr. Mayo testified that [appellant] told
          him he was familiar with the house, knew where the
          camera was, and said it was impossible for anyone to
          see him because he stayed at a certain angle and shot


                                    -5-
J. S31040/20


            up through the house. [Appellant] also shared that it
            was dark, and he parked his car in some gravel near
            some school buses. He told Mr. Mayo how “dumb”
            [Erazo] and Ally were, and mentioned that he “rolled
            right by the daughter going into the house” and she
            looked right in his direction and didn’t even see him.
            He also referred to [Erazo] as “the bitch and her
            daughter.” [Appellant] referred to Ally in an angry
            manner and indicated they did not get along.

            Not only did [appellant] deny owning a firearm, but
            his story regarding the evening of the crime changed
            depending on who was interviewing him. This was
            demonstrated by testimony given by Detective
            Darryl Brown and Lieutenant Frances Done.

Trial court opinion, 2/11/20 at 1-6 (citations to the record omitted).

      A jury convicted appellant of the aforementioned offenses on July 12,

2019. On September 17, 2019, the trial court imposed its sentence. Appellant

filed a post-sentence motion on September 26, 2019, which the trial court

denied on October 3, 2019.

      On October 28, 2019, appellant filed a timely notice of appeal. The trial

court ordered appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and appellant timely complied.             On

February   11,   2020,   the   trial   court   filed   an   opinion   pursuant   to

Pa.R.A.P. 1925(a).

      Appellant raises the following issues for our review:

            I.    Was not the evidence insufficient to sustain a
                  conviction for aggravated assault under
                  18 Pa.C.S.[A.]    § 2702(a)(4)     when     the
                  complainant did not suffer bodily injury and
                  when the evidence was insufficient to show that
                  [appellant] attempted to cause bodily injury?


                                       -6-
J. S31040/20



            II.    Did not the lower court abuse its discretion by
                   failing to grant [appellant] a new trial on the
                   basis that the guilty verdicts on all charges were
                   against the weight of the evidence when the
                   totality of the evidence regarding [appellant’s]
                   identity as the perpetrator of the crimes was
                   unreliable, contradictory, and incredible?

Appellant’s brief at 6 (full capitalization omitted).

      Appellant first contends that the Commonwealth brought forth sufficient

evidence to warrant his conviction of aggravated assault.               Specifically,

appellant argues that the Commonwealth failed to establish beyond a

reasonable doubt that appellant attempted to cause bodily injury. (Id. at 26.)

      Our standard of review for sufficiency of the evidence claims is well

settled:

                   As a general matter, our standard of
                   review of sufficiency claims requires that
                   we evaluate the record in the light most
                   favorable to the verdict winner giving the
                   prosecution the benefit of all reasonable
                   inferences to be drawn from the evidence.
                   Evidence will be deemed sufficient to
                   support the verdict when it establishes
                   each material element of the crime
                   charged and the commission thereof by
                   the accused, beyond a reasonable doubt.
                   Nevertheless, the Commonwealth need
                   not establish guilt to a mathematical
                   certainty.    Any    doubt    about    the
                   defendant’s guilt is to be resolved by the
                   fact finder unless the evidence is so weak
                   and inconclusive that, as a matter of law,
                   no probability of fact can be drawn from
                   the combined circumstances.




                                       -7-
J. S31040/20


                   The Commonwealth may sustain its
                   burden by means of wholly circumstantial
                   evidence. Accordingly, [t]he fact that the
                   evidence establishing a defendant’s
                   participation in a crime is circumstantial
                   does not preclude a conviction where the
                   evidence coupled with the reasonable
                   inferences drawn therefrom overcomes
                   the     presumption      of      innocence.
                   Significantly, we may not substitute our
                   judgment for that of the fact finder; thus,
                   so long as the evidence adduced,
                   accepted in the light most favorable to the
                   Commonwealth,         demonstrates      the
                   respective elements of a defendant’s
                   crimes beyond a reasonable doubt, the
                   appellant’s convictions will be upheld.

             Commonwealth v. Franklin, 69 A.3d 719, 722-23
             (Pa.Super. 2013) (internal quotations and citations
             omitted). Importantly, “the jury, which passes upon
             the weight and credibility of each witness’s testimony,
             is free to believe all, part, or none of the evidence.”
             Commonwealth v. Ramtahal, [], 33 A.3d 602, 607
             ([Pa.] 2011).

Commonwealth v. Sebolka, 205 A.3d 329, 336-337 (Pa.Super. 2019).

     A person will be found guilty of aggravated assault if he “attempts to

cause or intentionally or knowingly causes bodily injury to another with a

deadly weapon.” 18 Pa.C.S.A. § 2702(a)(4). As noted by the Commonwealth,

this court has repeatedly held that intent is established when a defendant

discharges   a   firearm   into   a   building   he   knows   to   be   occupied.

(Commonwealth’s brief at 5.)

             As we previously stated, the intent to commit
             aggravated assault is established when the accused
             intentionally acts in a manner which constitutes a
             substantial or significant step toward perpetuating


                                       -8-
J. S31040/20


            serious       bodily      injury    upon       another.
            [Commonwealth v. Lopez, 654 A.2d 1150, 1154
            (Pa.Super. 1995)].       The Commonwealth correctly
            notes that this Court has found the requisite intent to
            commit aggravated assault when the accused has
            fired a gun into a building he knew was occupied. See
            Commonwealth v. Eaddy, [] 614 A.2d 1203
            ([Pa.Super. 1992), appeal denied, [] 626 A.2d 1155
            ([Pa.] 1993). We have also held that discharging a
            weapon into a structure in which people live is enough
            to demonstrate the intent to commit aggravated
            assault. Commonwealth v. Hunter, [] 644 A.2d
763, 764 ([Pa.Super.] 1994), appeal denied, [] 668
A.2d 1125 ([Pa.] 1995). “Because the possibility
            exists that a person in the home could be harmed if
            someone were to shoot into the home, an attempt to
            cause serious bodily harm to such a person can be
            inferred.” Id.

Commonwealth v. Rosado, 684 A.2d 605, 609-610 (Pa.Super. 1996).

      During the trial, the Commonwealth presented the testimony of

Warren Mayo, a person in whom appellant confided when they were both

inmates at the Dauphin County Prison. (Notes of testimony, 7/10/19 at 273.)

Mayo testified that appellant told him that he was familiar with Erazo’s house

and where the camera was located. (Id. at 276.) Appellant also told Mayo

that while appellant was driving to Erazo’s house, he had seen Ally coming

home the night of the shooting and appellant specifically noted that Ally looked

right at his face but did not see him. (Id. at 275-276.) Mayo further testified

that appellant explained that, “when he shot up through the window it was

impossible for anyone to have seen him because he was facing [at an angle

away from the window].” (Id. at 277.) Finally, Mayo testified that appellant

had referred to Erazo and Ally as “the bitch and her daughter.” (Id. at 278.)


                                     -9-
J. S31040/20

      Taken in the light most favorable to the Commonwealth, as verdict

winner, we find that the Commonwealth established beyond a reasonable

doubt that appellant possessed the requisite intent to commit aggravated

assault when he discharged a firearm into Erazo’s house.            Therefore,

appellant’s first issue is without merit.

      In his second issue, appellant raises a weight of the evidence claim.

            An appellate court’s standard of review when
            presented with a weight of the evidence claim is
            distinct from the standard of review applied by the
            trial court:

                   Appellate review of a weight claim is a
                   review of the exercise of discretion, not of
                   the underlying question of whether the
                   verdict is against the weight of the
                   evidence. Because the trial judge has had
                   the opportunity to hear and see the
                   evidence presented, an appellate court
                   will give the gravest consideration to the
                   findings and reasons advanced by the trial
                   judge when reviewing a trial court’s
                   determination that the verdict is against
                   the weight of the evidence. One of the
                   least assailable reasons for granting or
                   denying a new trial is the lower court’s
                   conviction that the verdict was or was not
                   against the weight of the evidence and
                   that a new trial should be granted in the
                   interest of justice.

            This does not mean that the exercise of discretion by
            the trial court in granting or denying a motion for a
            new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court’s discretion, we have explained:

                   The term “discretion” imports the exercise
                   of judgment, wisdom and skill so as to


                                      - 10 -
J. S31040/20


                   reach a dispassionate conclusion within
                   the framework of the law, and is not
                   exercised for the purpose of giving effect
                   to the will of the judge. Discretion must
                   be exercised on the foundation of reason,
                   as opposed to prejudice, personal
                   motivations, caprice or arbitrary actions.
                   Discretion is abused where the course
                   pursued represents not merely an error of
                   judgment, but where the judgment is
                   manifestly unreasonable or where the law
                   is not applied or where the record shows
                   that the action is a result of partiality,
                   prejudice, bias or ill-will.

             Commonwealth v. Clay, [] 64 A.3d 1049, 1055
             ([Pa.] 2013) (internal citations omitted).

Commonwealth v. McClelland, 204 A.3d 436, 447 (Pa.Super. 2019),

appeal denied, 217 A.3d 214 (Pa. 2019).

      Appellant specifically contends that the evidence against him was,

“unreliable, contradictory, and incredible with respect to establishing his

identity as the individual who fired a gun into the house occupied by the

complaining witness.” (Appellant’s brief at 34.) Put another way, appellant

extends an invitation for us to reassess the jury’s credibility determinations in

his favor.   This is an invitation that we must decline.    Because we cannot

substitute the jury’s judgment on the credibility of the evidence presented

with our own, we conclude that the trial court did not abuse its discretion when

it denied appellant’s weight of the evidence claims.




                                     - 11 -
J. S31040/20




Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/24/2020




                                 - 12 -